UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-4315



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


JAMES WALI MUHAMMAD,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-03-15)


Submitted:    March 18, 2005                 Decided:   March 29, 2005


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Gretchen L. Taylor,
Assistant Federal Public Defender, Norfolk, Virginia, for Appellant.
Paul Joseph McNulty, United States Attorney, Alexandria, Virginia,
Alan Mark Salsbury, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

           James Wali Muhammad appeals from the district court’s

order revoking his supervised release and imposing a sentence of

thirty-six months’ imprisonment.          Muhammad’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that, in her view, there are no meritorious grounds for appeal, but

raising the issue of whether the court’s sentence was plainly

unreasonable.   Muhammad was advised of his right to file a pro se

supplemental brief but did not do so.         We affirm.

           We review an order imposing a sentence after revocation

of supervised release for abuse of discretion.             United States v.

Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).         Muhammad admitted the

charged    violations;     thus,   a   preponderance   of     the   evidence

established that he committed the supervised release violations as

alleged.   See 18 U.S.C.A. § 3583(e)(3) (West Supp. 2004).           Counsel

argues on appeal, however, that Muhammad’s sentence of thirty-six

months’ imprisonment is plainly unreasonable.

           Muhammad’s conviction for bank fraud, a Class B felony,

see 18 U.S.C. § 1344 (2000), exposed him to a maximum sentence of

three years upon revocation of supervised release.          See 18 U.S.C.A.

§ 3583(e)(3).    Accordingly, after revoking Muhammad’s supervised

release, the district court was statutorily authorized to impose an

active prison term of up to three years.

           Although   in    this   case    the   guidelines    indicated   a

                                   - 2 -
sentencing range of twenty-one to twenty-seven months’ imprisonment,

as counsel concedes, the sentencing guideline range calculated under

U.S. Sentencing Guidelines Manual § 7B1.4(a) (2003) is purely

advisory. United States v. Davis, 53 F.3d 638, 642 (4th Cir. 1995);

United States v. Denard, 24 F.3d 599, 602 (4th Cir. 1994).               Because

Muhammad’s sentence does not exceed the statutory maximum under

§ 3583(e)(3), this court reviews the sentence only to determine

whether it is “plainly unreasonable.”             18 U.S.C. § 3742(a)(4)

(2000).    Upon review of the record, we conclude that Muhammad’s

sentence    of    thirty-six   months’      imprisonment     is   not    plainly

unreasonable.

            In accordance with the requirements of Anders, we have

reviewed    the   entire   record   in   this   case   and    have      found   no

meritorious issues for appeal.       Accordingly, we affirm.         This court

requires that counsel inform her client, in writing, of his right

to petition the Supreme Court of the United States for further

review. If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                        AFFIRMED

                                    - 3 -